Citation Nr: 0916363	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-39 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Appellant's claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) for 
the cause of the Veteran's death.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for adenocarcinoma of the lung 
for accrued benefits purposes.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from May 1970 to December 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 rating decisions of the 
Des Moines, Iowa, Regional Office (RO) which, in pertinent 
part, denied compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for adenocarcinoma of the lung for accrued 
benefits purposes and determined that new and material 
evidence had not been received to reopen the Appellant's 
claim of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for the cause of the Veteran's 
death.  In March 2009, the Appellant was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge.  

The issues of the Appellant's entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) for 
adenocarcinoma of the lung for accrued benefits purposes and 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for the cause of the Veteran's death are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the Veteran if further action is required on her part.  
FINDINGS OF FACT

1.  In July 2001, the RO denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
Veteran's death.  The Appellant was informed in writing of 
the adverse decision and her appellate rights in July 2001.  
The Appellant did not submit a notice of disagreement with 
the decision.  

2.  The documentation submitted since the July 2001 rating 
decision is new and material and, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the Appellant's claim.  


CONCLUSION OF LAW

The July 2001 RO decision denying compensation under the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
Veteran's death is final.  New and material evidence 
sufficient to reopen the Appellant's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the cause of the Veteran's death has been presented.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Appellant's application to reopen her claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for the cause of the Veteran's 
death, the Board observes that the RO issued a VCAA notice to 
the Appellant in June 2006 which informed her of the evidence 
generally needed to support an application to reopen a claim 
of entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2008); what actions she needed to 
undertake; and how the VA would assist her in developing her 
application.  

The VA has attempted to secure all relevant documentation.  
The Appellant was afforded a hearing before a VA hearing 
officer and a videoconference hearing before the undersigned 
Veterans Law Judge.  The hearing transcripts are of record.  
There remains no issue as to the substantial completeness of 
the Appellant's application.  All relevant facts have been 
developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008).  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Kent v. 
Nicholson, 20 Vet.App. 1; (2006) Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); petition for cert. filed, __ 
U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 07A588).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of an 
Appellant's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2008).  

A.  Prior RO Decision

In July 2001, the RO denied compensation under the provisions 
of 38 U.S.C.A. § 1151 for the cause of the Veteran's death as 
"the evidence did not lead to the conclusion that there was 
a lack of skill, negligence, or error in judgment of any of 
the VA doctors involved" and "the Veteran's condition was 
not hastened or worsened as a result of VA care."  The 
Appellant was informed in writing of the adverse decision and 
her appellate rights in July 2001.  The Appellant did not 
submit a NOD with the decision.  

The evidence upon which the RO formulated its July 2001 
rating decision may be briefly summarized.  VA clinical 
documentation dated in March 1999 conveys that the Veteran 
was initially diagnosed with adenocarcinoma of the lung in 
March 1999.  A June 1999 VA chart review notes that: a June 
1998 VA computerized tomography study revealed dense fibrotic 
irregular densities in the upper lobes of the lungs; treating 
VA physicians believed that the findings were consistent with 
upper lobe scarring and directed that a repeat computerized 
tomography study was to be conducted in six months' time; and 
the VA physicians' determined that no biopsies were required.  
The Veteran subsequently was diagnosed with a bronchiogenic 
carcinoma.  The reviewing VA physician commented that it was 
not "inappropriate to hold off a repeat bronchoscopy in June 
of 1998 since the evidence suggests that the densities in the 
right upper lobe compared to 1996 were, if anything, better 
and the opinions of the physicians caring for the patient 
including the radiologist, pulmonary specialist and fellows 
were that the infiltrates represented most likely old 
parenchymal scar."  A January 2000 VA evaluation opined that 
that the Veteran had been "treated appropriately over the 
years in connection with his chronic lung difficulties" and 
"the biopsy which established the carcinoma of the lung was 
accomplished at the earliest possible time."  The Veteran's 
February 2001 death certificate indicates that the immediate 
cause of death was "cardiorespiratory failure due to (or as 
a consequence of) metastatic lung cancer."  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2008) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the July 2001 RO decision 
denying compensation under the provisions of 38 U.S.C.A. 
§ 1151 consists of VA clinical documentation; written 
statements from the Des Moines, Iowa, VA Regional Counsel 
(Regional Counsel); transcripts of an October 2006 hearing 
before a VA hearing officer and the March 2009 
videoconference hearing before the undersigned Veterans Law 
Judge; and written statements from the Appellant.  A November 
2004 letter from the Regional Counsel to the Appellant's 
attorney indicates that the Appellant had submitted a claim 
for damage, injury or death as the result of the Veteran's VA 
medical treatment and a "payment under the Federal Tort 
Claims Act in the amount of $80,830.00" was being made in 
settlement of the claim.  A July 2006 written statement from 
the Regional Counsel clarifies that the settled claim was "a 
medical negligence claim [which] alleged that the VA Central 
Health Care System on or about July 16, 1998, failed to 
diagnose lung cancer, which resulted in the death of [the 
Veteran]."  

The Board finds that the November 2004 and July 2006 written 
statements from the Regional Counsel constitute new and 
material evidence in that they are of such significance that 
it raises a reasonable possibility of substantiating the 
Appellant's claim when considered with previous evidence of 
record.  As new and material evidence has been received, the 
Appellant's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
Veteran's death is reopened.  


ORDER

The Appellant's application to reopen her claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the cause of the Veteran's death is 
granted.  


REMAND

In light of its reopening above, the Appellant's claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the cause of the Veteran's death is to be 
determined following a de novo review of the entire record.  
The documentation pertaining to the Appellant's Federal Tort 
Claims claim and the November 2004 settlement thereof is not 
of record.  The VA should obtain all relevant VA 
documentation which could potentially be helpful in resolving 
the Appellant's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  Then contact the Regional Counsel and 
request that copies of all documentation 
developed in association with the 
Appellant's Federal Tort Claims Act claim 
and the November 2004 settlement thereof 
be forwarded for incorporation into the 
claims file.  If such documentation is 
not available, a written statement from 
the Regional Counsel to that effect 
should be requested for incorporation 
into the record.  

3.  Then adjudicate the issues of the 
Appellant's entitlement to compensation 
under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for the cause of the 
Veteran's death on a de novo basis and 
readjudicate her entitlement to 
compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for 
adenocarcinoma of the lung for accrued 
benefits purposes.  If the benefits 
sought on appeal remains denied, the 
Appellant should be issued a supplemental 
statement of the case which addresses all 
relevant actions taken on the Appellant's 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Appellant 
should be given the opportunity to 
respond to the SSOC.  

Th Appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


